DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/05/2021 has been entered.
 
Status of Application
	Claims 1-16 are pending in this application.  
Claims 1-4 have been examined. 
Claims 5-16 are withdrawn from consideration as drawn to a non-elected invention. 
No claims have been amended in the response filed 4/05/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okura et al. US PG PUB 2015/0354311 (Okura) in view of Bustos et al. US PG PUB 2010/0319915  (Bustos). 
Claim 1:
Okura teaches:
 a method of plugging  perforations in a casing comprising, [0010] teaches ball sealers to block a perf hole;
(a)    flowing down said casing a wellbore fluid having dispersed therein a composition comprising;[0096] flow direction of fluid in the casing;
 (b)    continuing the flow of said wellbore fluid until at least a portion of said perforations are sealed by the composition; [0096] teaches sealing by the ball sealer;
Okura does not teach:
(1/n)[XM(PO3)3]n wherein X is selected from Li, Na or K, M is selected from Be, Mg, Ca, Zn, Pb; Cu or Ni and n is from about 1 to about 100.
Bustos teaches degradable fibers for sealing perforations, see abstract teaches a degradable material comprising lactides, glycolides [0023], that hydrolyzes (same chemical mechanism as the material of Applicant’s claims), the degradable material may be “sodium calcium magnesium polyphosphate glass”. The “sodium calcium magnesium” really means sodium calcium or magnesium” which covers Applicant’s wherein X is selected from Li, Na or K, M is selected from Be, Mg, Ca, Zn, Pb; the teaching of “polyphosphate glass” renders obvious    since “poly” means 2, 3, etc., (i.e. (PO3)2,3 and given those choices one of ordinary skill in the art at the time of Applicant’s effective filing date would be able to choose 3, i.e. triphosphate (PO3)3 and have a reasonable expectation of success especially given the amount of triphosphates used in making polymetaphosphates. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Okura and use a polymetaphosphate material disclosed in Bustos because Bustos discloses that this material is a good sealing material for sealing holes in wellbore casings (i.e. perforations) and has high strength so one is choosing a known material having known properties for use in known method. 

 Claim 3:
Okura teaches:
wherein said the composition is spherical with a diameter greater than one-quarter inch, [0003] spherical; diameter up to 100 mm which is 4 inches [0013].

Claim 4:
Okura does not teach:
 wherein X is Na and M is Ca or Mg
Bustos teaches Na and Ca, Mg. The motivation for modifying Okura is set forth above in claim 1 and is incorporated herein by reference.  

2 is rejected under 35 U.S.C. 103 as being unpatentable over Okura et al. US PG PUB 2015/0354311 (Okura) in view of Bustos et al. US PG PUB 2010/0319915 (Bustos) and further in view of Cannan et al US PG PUB 20140190686 (Cannan). 
Okura and Bustos are relied upon as discussed above.

Claim 2:
Okura as modified by Bustos do not teach:
  wherein the composition has a coating of a polymer selected from the group consisting of polylactide, crosslinked polylactide, polyglycolide, crosslinked polyglycolide and mixtures thereof.
Okura as modified by Bustos do teach degradable particles having degradable coatings deposited thereon: Bustos teaches coating his polymetaphosphate particles with a degradable coating [0032].
It is noted that the purpose of Applicant’s coating of polylactide (another name is poly(lactic) acid) is to time delay the hydrolysis of the coating, see Applicant’s specification at [0038].
 Cannan teaches “Water soluble coatings such as polylactic acid can be used to coat these particles to allow for delayed/timed release”, see [0032].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Okura and Bustos and use the polylactic acid (polylactide) coating that Cannan teaches because Bustos teaches to use degradable coatings to delay the onset of the inner particle of polymetaphosphate but only suggests some coatings .

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.  Applicant presents no new arguments.
For the Examiner to withdraw the rejection, Applicant will have to demonstrate with sufficient evidence or affidavit that the Examiner’s statement that page 61 of “Water Chemicals Codex” National Academy Press, Washington DC 1982, 73 pages. Page 61 shows Applicant’s claimed structure and names it sodium calcium magnesium polyphosphate. The   M = Na, 1/2 Ca, 1/2 Mg means Na or Ca or Mg is in error. The previous response does not address this issue.
 
The 35 USC 103 rejection:
Applicant’s only argument is: “The structures of Okura and Bustos are fundamentally different from the structures of the claimed polymetaphosphate. See the above discussion for the structure of polymetaphosphates”. This argument is not persuasive because it lacks specifics. What “fundamentally different” means is not clear to the Examiner and this is important because the rejection is an obvious rejection under 35 USC 103. There are no arguments regarding the combination of references set forth in the rejection. The arguments regarding the rejection under 35 USC 112 merely demonstrate that the composition is clear and enabled. There are no argument to persuade that the claims are not obvious over the references.



Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure. 
 1) US PG PUB 2014/0216746 teaches using hexametaphosphate in a cement for plugs [0033].

 3) US PG PUB 2012/0000641 teaches using polylactide coatings on gavel pack particles.
4)  US PG PUB 2002/0009622 Goodson is cited to show that it is known to react oxides of calcium or magnesium to improve phosphate materials, which is what results in Applicant's claimed polymetaphosphate. 
5) US PG PUB 2006/0169454 teaches using lactide polymers as degradable coatings for wellbore treatment fluids.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 		 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Examiner, Art Unit 3674